EXHIBIT 10

Execution Copy

LETTER AGREEMENT

March 1, 2012

Dear Mr. Kevin Campbell:

As discussed, you hereby confirm your voluntary termination of employment and
resignation for personal reasons, as of March 1, 2012 (the “Termination Date”),
from any and all employee, officer and director positions with Accenture LLP and
Accenture plc (collectively, “Accenture”) and their respective Affiliates. As
used herein, the term “Affiliate” means Accenture SCA and any other entity
directly or indirectly controlling, controlled by, or under common control with,
Accenture or any other entity in which Accenture or an Affiliate has an interest
and which has been designated as an Affiliate by the Board of Directors of
Accenture pursuant to the terms of the Accenture 2010 Share Incentive Plan (as
amended from time to time), or any of their respective assigns or predecessor or
successor entities. Following the Termination Date, you will be eligible for
certain separation benefits as provided herein in lieu of any payments or
benefits that you otherwise might have been eligible to receive under the
Accenture LLP Senior Executive Separation Benefits Plan, as amended from time to
time (the “Plan”), or under your Employment Agreement with Accenture, dated as
of February 25, 2005 (the “Employment Agreement”) or otherwise, if you submit a
signed copy of this letter (the “Letter Agreement”) to Accenture by the deadline
specified below (and do not revoke this Letter Agreement) and otherwise comply
with all the terms and conditions of this Letter Agreement. You have also
received a copy of the summary plan description and plan document for the Plan
and relevant appendix.

Accenture is offering you the opportunity to receive aggregate cash payments of
$3 million, treatment of your outstanding equity awards as set forth below and
other valuable consideration, including but not limited to, certain outplacement
benefits and retiree health benefits (collectively, the “Separation Benefits”)
in exchange for signing a general release and waiver of claims and the
Restrictive Covenant Agreement attached as Exhibit B hereto, and your agreement
to the other terms and conditions set forth in this Letter Agreement. If you
accept the terms and conditions set forth below and want to enter into a binding
agreement with Accenture, you must sign and date this Letter Agreement where
indicated no later than twenty-one (21) days after the date you receive this
Letter Agreement and return it to Accenture by email PDF or mail to the
attention of Jill B. Smart as follows:

Jill B. Smart

Chief Human Resources Officer

161 North Clark Street

Chicago, IL 60601

jill.b.smart@accenture.com

Please email or mail the signed agreement in its entirety.

The terms and conditions of this Letter Agreement are set forth below.

 

  1. SEPARATION BENEFITS



--------------------------------------------------------------------------------

In consideration of your acceptance of all of the terms and conditions of this
Letter Agreement, Accenture will provide you with Separation Benefits as
described below.

Separation Pay

Subject to the terms of this Letter Agreement, you will receive cash payments
aggregating $3 million (the “Separation Pay”), of which $2 million will be
payable in 12 equal monthly installments commencing on the first regular payroll
date that is more than one month after the Termination Date (the “Payment Start
Date”), and the remaining $1 million will be payable in a single lump sum on the
first anniversary of the Termination Date. If you die before receiving full
payment of your separation payments, any remaining amounts otherwise payable
pursuant to this Letter Agreement shall be paid to your estate.

Equity Awards

You and Accenture hereby agree that, notwithstanding your voluntary termination
of employment with Accenture, your outstanding equity awards shall partially
vest and be released in the manner set forth on Exhibit A hereto. The portion of
your equity awards that becomes or may become vested pursuant to the preceding
sentence shall be referred to herein as your “Termination Equity Awards”.

Outplacement Services and Other Benefits

As additional consideration for signing the Letter Agreement, you shall be
entitled to participate in a senior executive Professional Outplacement Services
program to be provided by an outside firm selected by Accenture in accordance
with the terms of the Plan. You shall receive from Accenture separate, detailed
information about the Professional Outplacement Services program, including the
types of available services, how to enroll, and the locations of available
programs. You may not receive cash in lieu of the Professional Outplacement
Services. You must enroll in the Professional Outplacement Services program
between the Payment Start Date and 60 days thereafter in order to participate;
enrollment is not automatic. Additionally, Accenture hereby acknowledges and
agrees that following the Termination Date you will qualify for certain retiree
health benefits pursuant to and subject to the terms and conditions of
Accenture’s retiree health plan. You shall retain your rights, if any, to
indemnification from Accenture with respect to actions taken by you as an
officer or director of Accenture or its Affiliates to the extent Accenture’s or
its Affiliates’ charters and by-laws generally provide such indemnification
rights to former officers and directors, and subject to the terms and conditions
of such indemnification rights under the applicable charter and by-laws.
Additionally, you will continue to be covered by the directors and officers
liability insurance policies maintained by Accenture and its Affiliates on the
same basis as is generally made available to former executives of Accenture, but
subject to the terms and conditions of such policies. Finally, Accenture intends
to send you its standard form D&O Questionnaire during the month of September
2012, and you agree to complete and return such form to Accenture within two
weeks of its receipt by you.

 

  2 GENERAL RELEASE AND WAIVER OF CLAIMS

As a material inducement to Accenture to enter into this Letter Agreement and as
part of the consideration for the Separation Benefits offered to you, to which
you agree you are not otherwise entitled, you are expressly agreeing to the
general release and waiver of claims in this Section 2 (the “General Release and
Waiver of Claims”). Under this General Release and Waiver of Claims, you hereby
forever release, waive and discharge Accenture, its Affiliates and all of their
present and former directors, officers, partners, employees, representatives,
fiduciaries, attorneys and agents (“Released Parties”) from any and all claims
of any nature whatsoever, known or unknown which you now have,



--------------------------------------------------------------------------------

or at any time may have had, against the Released Parties up to and including
the Termination Date (“Claims”). This General Release and Waiver of Claims
includes, without limitation, any Claims related to your employment, the
Employment Agreement, the Plan, your equity award agreements and other employee
benefits, your compensation, your activities on behalf of Accenture and its
Affiliates, the termination of your employment, Claims of wrongful discharge,
Claims of discrimination under the common law or any federal or state statute
(including, without limitation, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act and the Age Discrimination in Employment Act,
all as amended), Claims relating to Accenture’s or its Affiliates’ intellectual
property, Confidential Information and Trade Secrets, Claims of
misrepresentation, Claims of detrimental reliance, and all other statutory,
common law or other Claims of any nature whatsoever. This General Release and
Waiver of Claims does not apply to any Claims concerning a breach of this Letter
Agreement or any Claims arising after the Termination Date. As used in this
Letter Agreement, the terms “Confidential Information” and “Trade Secrets” shall
have the meanings assigned to such terms under the Restrictive Covenant
Agreement attached as Exhibit B hereto.

With respect to the Claims you are waiving herein, you are waiving your right to
receive money or other relief in any action instituted by you or on your behalf
by any person, entity or government agency. You are also waiving any right to
participate in any class, collective, or representative action against Accenture
or any of its Affiliates (including, but not limited to, in the capacity of
class representative, absent class member or opt-in plaintiff) with regard to
any Claims released in this Letter Agreement and its General Release and Waiver
of Claims. Nothing in this Letter Agreement shall limit the rights of any
government agency or your right of access to, cooperation or participation with
any government agency, including, without limitation, the United States Equal
Employment Opportunity Commission.

 

  3. WAGE PAYMENT; REIMBURSEMENT OF EXPENSES

You agree that you have been paid for all wages, bonuses, commissions and other
compensation due to you as of the Termination Date. You will be paid your
regular salary or wages through your Termination Date, as well as any paid-time
off due in accordance with Accenture’s policies. You shall submit all of your
business expenses to Accenture for reimbursement within 10 days following the
Termination Date, and Accenture shall thereafter promptly reimburse you for any
such expenses in accordance with and subject to Accenture’s standard expense
reimbursement policies. To the extent that you have incurred any personal
charges for which reimbursement is owed to Accenture or its Affiliates, you
shall promptly repay such amounts to Accenture and, to the extent you have not
made such repayments prior to the date when any portion of your Separation Pay
is due, you hereby authorize Accenture to offset such amounts against the
Separation Pay that you are otherwise entitled to receive hereunder.

 

  4. POST-TERMINATION RESTRICTIVE COVENANTS

You hereby acknowledge and agree that, except as provided in the last sentence
of this Section 4, the restrictive covenants applicable to you pursuant to the
terms of the Employment Agreement (including the Exhibits attached thereto) and
pursuant to the various equity award agreements between you and Accenture shall
remain in effect pursuant to the terms of such agreements after the Termination
Date. Additionally, without limiting the preceding sentence, you hereby agree to
be bound by the restrictive covenants set forth in Exhibit B attached hereto.
You and Accenture hereby agree that, solely with respect to any restrictive
covenants related to noncompetition and nonsolicitation of clients, prospective
clients and employees (the “Noncompete/Nonsolicit Restrictions”), the
restrictions provided under the Restrictive Covenant Agreement attached hereto
as Exhibit B shall be the exclusive restrictions limiting your activities with
respect to such matters; provided, however, that in the event of your breach of
such Noncompete/Nonsolicit Restrictions, the applicable provisions related to
forfeiture and return of equity awards and other property contained in



--------------------------------------------------------------------------------

any or all of your equity agreements and the applicable provisions relating to
liquidated damages in your Employment Agreement shall apply to the same extent
as if you had breached the restrictions contained in such other agreements
related to noncompetition and nonsolicitation of clients, prospective clients
and employees.

 

  5. FORFEITURE AND RETURN OF SEPARATION BENEFITS AND EQUITY AWARDS

You agree that you shall forfeit and return to Accenture the full amount of
Separation Benefits you received pursuant to this Letter Agreement, including,
without limitation the number of shares of common stock underlying your
Termination Equity Awards if (i) you subsequently threaten to or disclose any
Trade Secrets or Confidential Information of Accenture or any of its Affiliates,
clients or alliance partners, (ii) violate the terms of this Letter Agreement or
any written covenants or agreements with Accenture or an Affiliate, including
but not limited to non-compete, non-solicitation, confidentiality or trade
secret provisions contained in your Employment Agreement or in any of your
equity agreements or in Exhibit B attached hereto (after giving effect to the
last sentence of Section 4 hereof), or (iii) otherwise engage in conduct that
adversely affects Accenture’s (or an Affiliate’s) reputation or business
relations. In addition, in the event of the situations described in the
preceding sentence, you shall forfeit any right to and/or return (i) any
previously undelivered Separation Benefits, (ii) any previously undelivered
shares underlying the Termination Equity Awards and (iii) any equity awards (or
the value thereof) that were vested or released prior to the date of this Letter
Agreement in accordance with the terms of the relevant equity award agreements.
As additional consideration for the Separation Benefits, you agree to inform
Accenture of your employment plans during the 18-month period following the
Termination Date. You hereby acknowledge and agree that in the event of any
legal proceeding or arbitration between you and Accenture or its Affiliates with
respect to the terms of this Letter Agreement or any other agreement between you
and Accenture or its Affiliates, including, without limitation, with respect to
the enforcement of any applicable noncompetition or nonsolicitation provisions,
you shall be deemed to have voluntarily resigned from Accenture for personal
reasons and the “employee choice” doctrine under New York State law shall be
applicable with respect to any dispute related to your Separation Benefits
pursuant to this Letter Agreement, including, without limitation, your
Termination Equity Awards and any and all equity awards under any other equity
award agreements.

 

  6. ENTIRE AGREEMENT

This Letter Agreement, together with the Restrictive Covenant Agreement in the
form attached hereto and the other Exhibits attached hereto, constitutes the
full and entire understanding between you and Accenture and supersedes any other
agreements of any kind with Accenture and its Affiliates, whether oral or
written, formal or informal concerning the subject matter of these agreements,
provided however, that you shall remain bound by and must comply with any
continuing obligations under your Employment Agreement, and/or any intellectual
property and/or confidentiality agreements with Accenture or any of its
Affiliates (or with any third parties entered into as part of your employment
with Accenture), and you must continue to comply with Accenture’s applicable
policies for former employees, including, without limitation, policies with
respect to insider trading, intellectual property and confidentiality and any
other policies that remain applicable beyond the Termination Date. Additionally,
subject to Section 4, the restrictive covenant and cancellation and rescission
provisions in your Employment Agreement and your equity award agreements with
Accenture and its Affiliates will remain in effect.

 

  7. SEVERABILITY

If any provision of this Letter Agreement (including, without limitation, any
portion of the General Release and Waiver of Claims) shall be held or deemed to
be invalid, illegal, or unenforceable in any jurisdiction, for any reason, the
invalidity of that provision shall not have the effect of rendering



--------------------------------------------------------------------------------

the provision in question unenforceable in any other jurisdiction or in any
other case or of rendering any other provisions herein unenforceable, but the
invalid provision shall be substituted with a valid provision which most closely
approximates the intent and the economic effect of the invalid provision and
which would be enforceable to the maximum extent permitted in such jurisdiction
or in such case. Any claim or cause of action by you against Accenture, whether
predicated on this Letter Agreement, your Employment Agreement, the Restrictive
Covenant Agreement attached hereto as Exhibit B or otherwise, shall not
constitute a waiver of or excuse for non-compliance with your obligations
hereunder.

 

  8. MISCELLANEOUS

This Letter Agreement is binding upon and shall inure to the benefit of you,
your heirs, administrators, representatives and executors and upon the
successors and assigns of Accenture. This Letter Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of New York,
without regard to principles of conflicts of law. Any disputes with respect to
this Letter Agreement shall be resolved in accordance with Section 5 of the
Restrictive Covenant Agreement attached as Exhibit B hereto. This Letter
Agreement may not be modified, other than by a written agreement executed by you
and Accenture, nor may any provision hereof be waived other than by a writing
executed by Accenture. The waiver by Accenture of any particular default by you
shall not affect or impair the rights of Accenture with respect to any
subsequent default by you of the same or of a different kind, nor shall any
delay or omission by Accenture to exercise any right arising from any default by
you affect or impair any rights that Accenture may have with respect to the same
or any future default by you. Any communication, demand or notice to be given
hereunder will be duly given (and shall be deemed to be received) when delivered
in writing by hand or first class mail or by email to a party at its address as
set forth in Section 7 of the Restrictive Covenant Agreement attached as Exhibit
B hereto.

 

  9. NOTICE AND RIGHT TO CONSIDER

You are advised to review this Letter Agreement with an attorney of your choice
before signing this Letter Agreement. In any event, you should thoroughly review
and understand the effect of this Letter Agreement and its General Release and
Waiver of Claims before signing below. You have up to twenty-one (21) days from
the date you receive this Letter Agreement to complete your review and sign it.
You acknowledge that if you sign this Letter Agreement prior to the expiration
of the twenty-one (21) day period that you did so voluntarily, and you expressly
waive any and all rights to consider this Letter Agreement for the balance of
the 21-day review period. The Section of this Letter Agreement titled “GENERAL
RELEASE AND WAIVER OF CLAIMS” includes a release of any claim you might have
under the Age Discrimination in Employment Act (“ADEA Claims”). For seven days
after the Termination Date, you have the right to revoke your release of ADEA
Claims. To revoke your release of any ADEA Claims, you must submit a written
notice of revocation to Accenture by email or mail (as directed on the first
page of this Letter Agreement) no later than seven (7) days after the
Termination Date. You should understand that revoking your release of ADEA
Claims does not revoke your release of other claims that you have released in
this Letter Agreement, nor does it affect the validity or remainder of this
Letter Agreement in any way. If you exercise your right to revoke the release of
ADEA Claims, you will forfeit the first $100,000 in Separation Pay that
otherwise would have been payable to you pursuant to this Letter Agreement.

 

  10. ACKNOWLEDGEMENT

By signing this Letter Agreement, you agree and acknowledge that you have been
represented by counsel and that you have carefully read and fully understand all
of its provisions and that you are voluntarily entering into this Letter
Agreement. By signing this Letter Agreement you agree and



--------------------------------------------------------------------------------

acknowledge that you have not relied upon any promise, inducement,
representation or statement, whether oral or in writing, made by Accenture or
Accenture’s agents, representatives or attorneys with regard to the subject
matter, basis, or effect of this Letter Agreement, except as expressly set forth
in this Letter Agreement.

 

  11. COOPERATION

You agree to cooperate fully with the Released Parties (without additional
compensation) in connection with any dispute arising out of matters with which
you were directly or indirectly involved while serving as a senior executive of
Accenture. This cooperation shall include, but shall not be limited to, meeting
with, and providing information to, Accenture and its Affiliates and their
respective legal counsel, maintaining the confidentiality of any past or future
privileged communications with Accenture’s or its Affiliate’s legal counsel
(outside and in-house counsel), and making yourself available to testify
truthfully by affidavit, in depositions, or in any other forum at the request of
Accenture or any of its Affiliates. You understand that the term “cooperate” is
without regard for whether the information or testimony you provide is favorable
or unfavorable to Accenture and its Affiliates. You further agree that you will
cooperate with and not take any actions against any employee of Accenture or its
Affiliates in connection with your termination of employment. In connection with
any cooperation that you provide at Accenture’s request in accordance with this
Section 11, you will be entitled to reimbursement for any reasonable
out-of-pocket expenses for travel and accommodations that are pre-approved in
writing by Accenture and incurred by you in connection with the performance of
such services.

 

  12. PUBLIC STATEMENTS; COMMUNICATIONS

Except as otherwise required by law, you shall respond to any inquiries with
respect to the circumstances of your termination of employment in a manner which
is consistent with Exhibit C attached hereto, and you agree that you will not at
any time during or subsequent to your employment with Accenture, make public
statements which are materially inconsistent with Exhibit C. Additionally, you
agree that you will not at any time during or subsequent to your employment with
Accenture send any email, text or other written or electronic notifications to
any employee of Accenture or its Affiliates, or post to any blog or social media
vehicles, on topics relating to or arising out of your termination of employment
without receiving prior written approval from Accenture.

***

If you wish to enter into this Letter Agreement with Accenture, please sign and
date below and return it to Accenture within the time period and as directed on
the first page and in Section 9 of this Letter Agreement.



--------------------------------------------------------------------------------

We thank you for your service to Accenture and wish you the very best in the
future.

 

Sincerely, ACCENTURE LLP, represented by Accenture Inc., its Managing Partner
By:  

/s/ Ronald J. Roberts

  Ronald J. Roberts   Secretary of Accenture Inc. ACCENTURE plc By:  

/s/ Brian Connolly

  Brian Connolly   Director of Legal Services

I hereby acknowledge and agree that I have resigned voluntarily from Accenture
for personal reasons. I have reviewed the Letter Agreement in its entirety. I
understand its contents. I voluntarily agree to all of the terms and conditions
of the Letter Agreement and the Restrictive Covenant Agreement attached as
Exhibit B hereto.

 

Employee signature:   

/s/ Kevin M. Campbell

   Date:   

3/1/12

   Employee print name:   

Kevin M. Campbell

        



--------------------------------------------------------------------------------

Exhibit A (Termination Equity Awards)

 

RSU Program

   # of
Unreleased
RSUs (1)      Proration     Estimated #
RSUs to be
delivered on
Release Date    

Release Date

Details

  

Termination Vesting Details

FY10 Key Exec

     65,547         30/36        (2)     

(estimated)

November 2012

   Vesting contingent on company performance and certification by the
Compensation Committee of the Board of Directors as determined by two metrics
(1) operating income relative to plan weighted at 75% and (2) total shareholder
return relative to our peer weighted at 25%. The aggregate number of RSUs that
will vest on the scheduled vesting date will be based on actual performance
multiplied by 1/36th for each whole month worked from the start of the 3 year
performance period until the Termination Date.

FY11 Key Exec

     55,424         18/36        (2)     

(estimated)

November 2013

  

FY12 Key Exec

     49,056         6/36        (2)     

(estimated)

November 2014

  

FY10 Sr Officer

     37,456         26/36        27,051      January 1st, 2013    Number of RSUs
granted that will vest on the Termination Date shall equal the total number of
RSUs granted multiplied by a fraction, the numerator of which is the whole
number of months that have elapsed after the date of grant through the
Termination Date and the denominator of which is 36, less the number (if any) of
RSUs which vested before the Termination Date.

FY11 Sr Officer

     31,671         14/36        12,316     

10,555 shares on Jan 1, 2013; 1,761 shares

Jan 1, 2014

  

FY12 Sr Officer

     28,032         2/36        1,557      January 1, 2013   

FY10 SE Perf

     1,669         (3)        1,669      July 19, 2012    Number of RSUs granted
that will vest on the Termination Date shall equal the total number of RSUs that
would have otherwise vested within the twelve (12) month period immediately
following the Termination Date.

FY11 SE Perf

     4,224         (3)        4,224      July 19, 2012   

FY12 SE Perf

     6,727         (3)        4,484      July 19, 2012   

New Prt Bonus Grant

     5,598         (3)        1,400      March 21, 2012    Number of RSUs
granted that will vest on the Termination Date shall equal the total number of
RSUs that would have otherwise vested within the twelve (12) month period
immediately following the Termination Date.

 

(1) 

Number of unreleased RSUs will be adjusted for any dividends on the shares
underlying the RSUs.

(2) 

The actual number of shares deliverable in respect of the RSUs on the release
date will be based upon actual performance achieved as described in the
“Termination Vesting Details” column. Therefore, the product of the
corresponding number of RSUs referenced under the column labeled “# of
Unreleased RSUs” multiplied by the applicable proration factor represents the
maximum number of RSUs that could be released if maximum level performance is
actually achieved. To the extent that requisite performance levels are not
achieved, the corresponding unvested portions of the RSUs will be forfeited.

(3) 

SE Performance RSUs will be credited with one additional year of vesting with
such RSUs vesting on the Termination Date as described in the “Termination
Vesting Details” column. In the case of the FY 12 SE Perf award and the New Prt
Bonus Grant, the number of RSUs listed under the column labeled “Estimated #
RSUs to be delivered on Release Date” represents the estimated number of shares
that will be delivered on the referenced release date, and the remaining number
of RSUs listed under “# of Unreleased RSUs” will be forfeited.



--------------------------------------------------------------------------------

Exhibit B (Restrictive Covenant Agreement)

This Restrictive Covenant Agreement (“Agreement”) is between Accenture LLP and
Accenture plc (collectively, “Accenture”) and Kevin Campbell (“You” and all
similar references) as of March 1, 2012 (the “Termination Date”). Capitalized
terms used but not otherwise defined herein shall have the meanings assigned
thereto under Section 1 hereof.

WHEREAS, you acknowledge and agree that in the course of your employment with
Accenture, you have been provided with Confidential Information including with
respect to sensitive and proprietary information about the Clients, Prospective
Clients, knowledge capital and business practices of Accenture and its
Affiliates, among other information, and you were provided with the opportunity
to develop relationships with Clients, Prospective Clients and alliance partners
of Accenture and its Affiliates; and

WHEREAS, you acknowledge and agree that in the course of your employment with
Accenture, you have been provided with access to Trade Secrets in accordance
with protocols and procedures that you expressly acknowledge were appropriate to
protect such Trade Secrets; and

WHEREAS, you acknowledge and agree that during your employment with Accenture,
you did in the course of your employment customarily and regularly solicit for
Accenture Clients or Prospective Clients and you obtained customer contacts and
information; and

WHEREAS, you acknowledge and agree that such Confidential Information, Trade
Secrets and relationships are extremely valuable assets in which Accenture and
its Affiliates have invested and will continue to invest substantial time,
effort and expense, and which Accenture and its Affiliates have properly
protected; and



--------------------------------------------------------------------------------

WHEREAS, you acknowledge and agree that your unauthorized or improper use or
disclosure of Confidential Information or Trade Secrets will cause serious and
irreparable harm to Accenture and its Affiliates, and that Accenture and its
Affiliates would suffer significant and irreparable harm from you competing with
Accenture for a period of time following your termination of employment; and

WHEREAS, you acknowledge and agree that the restrictions set forth in this
Agreement are reasonable, fair, and necessary to protect Accenture’s and its
Affiliates’ legitimate business interests in protecting its Confidential
Information, Trade Secrets and client relationships; and

WHEREAS, this Agreement is being entered into in connection with your
resignation from positions and termination of employment with Accenture and your
entering into a letter agreement with Accenture contemporaneously with this
Agreement as of the date hereof (the “Letter Agreement”);

NOW, THEREFORE, for good and valuable consideration (including, without
limitation, the monetary and non-monetary consideration provided to you and the
Separation Benefits pursuant to the Letter Agreement), you hereby covenant and
agree to the following restrictions which you acknowledge and agree are
reasonably designed to protect the legitimate business interests of Accenture
and its Affiliates and which will not unreasonably restrict your professional
opportunities following your termination of employment with Accenture:

Section 1. Non-Competition and Non-Solicitation Covenants

(a) General Restrictions. You shall not for a period of twelve (12) months
following the date hereof (the “Restricted Period”):



--------------------------------------------------------------------------------

(i) associate (including, but not limited to, association as a sole proprietor,
owner, employer, partner, principal, investor, joint venture, shareholder,
associate, employee, member, consultant, contractor or otherwise) with any
Competitive Enterprise in the Territory and in connection with such association
engage in Services; provided, however, that with respect to the equity of any
Competitive Enterprise which is or becomes publicly traded, your ownership as a
passive investor of less than 1% of the outstanding publicly traded stock of a
Competitive Enterprise shall not be deemed a violation of Section 1(a)(i) of
this Agreement;

(ii) directly or indirectly (a) solicit, or assist any other individual, person,
firm or other entity in soliciting, any Client or Prospective Client for the
purposes of performing or providing any Services within the Territory, or
(b) perform or provide, or assist any other individual, person, firm or other
entity in performing or providing, Services for any Client or Prospective Client
within the Territory; or (c) interfere with or damage (or attempt to interfere
with or damage) any relationship and/or agreement between Accenture or any of
its Affiliates and a Client or Prospective Client; or

(iii) directly or indirectly, solicit, employ or retain, or assist any other
individual, person, firm or other entity in soliciting, employing or retaining,
any employee or other agent of Accenture or any of its Affiliates, including,
without limitation, any former employee or other agent of Accenture or any of
its Affiliates who ceased working for Accenture or any of its Affiliates within
a twelve month period before or after your Termination Date (as defined in the
Letter Agreement).

(b) Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:



--------------------------------------------------------------------------------

(i) The term “Affiliate” has the meaning assigned to such term under the Letter
Agreement.

(ii) The term “Annual Compensation” shall mean, for a given employee in any
given fiscal year, that employee’s total compensation, including all base
compensation, bonus compensation and any other compensation reported or to be
reported on an IRS Form W-2 (or an IRS Form K-1, as the case may be) paid or
payable by Accenture (or any Affiliate with which the employee was employed or
otherwise associated and received reportable compensation, as the case may be)
for such fiscal year.

(iii) The term “Client” shall mean any person, firm, corporation or other
organization whatsoever for whom Accenture or any of its Affiliates provided
services within a three year period before the date on which your employment
with Accenture terminated.

(iv) The term “Competitive Enterprise” shall mean a business enterprise that
engages in, or owns or controls a significant interest in any entity that
engages in, the performance of Services. Without limiting the generality of the
preceding sentence, the companies listed on Exhibit A attached hereto shall be
considered Competitive Enterprises.

(v) The term “Confidential Information” shall mean data or other information
relating to the business of Accenture, Accenture’s Affiliates or their
respective Clients, Prospective Clients or alliance partners that is or has been
disclosed to you or of which you became aware as a consequence of or through
your relationship with Accenture and its Affiliates and which has value to
Accenture or its Affiliates, and is not generally known to their competitors,
including but not limited to methods of operation, names of customers, pricing
lists, pricing information, pricing and estimating methodologies, strategic
plans, financial information and projections, personnel data, and similar
information. Confidential Information shall not



--------------------------------------------------------------------------------

include any data or information that has been voluntarily disclosed to the
public by Accenture or its Affiliates or their respective Clients, Prospective
Clients or alliance partners (except where such public disclosure has been made
by you without authorization) or that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means.

(vi) The term “Employment Agreement” has the meaning assigned to such term under
the Letter Agreement.

(vii) The term “Prospective Client” shall mean any person, firm, corporation, or
other organization whatsoever with whom Accenture or any of its Affiliates have
had any negotiations or discussions regarding the possible performance of
Services within the twelve months preceding your termination of employment with
Accenture, provided that you either participated, directly or indirectly, in
such negotiations or discussions or were aware of such discussions or
negotiations prior to the Termination Date.

(viii) The term “Services” shall mean the performance of any consulting,
outsourcing or other services of the type conducted, offered or provided by
Accenture or any of its Affiliates within three years prior to the Termination
Date.

(ix) The term “solicit” shall mean to have any direct or indirect communication
of any kind whatsoever, regardless of by whom initiated, inviting, advising,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action.

(x) The term “Territory” shall mean the entire world.

(xi) The term “Trade Secrets” shall mean information relating to Accenture, its
Affiliates, Clients, Prospective Clients or alliance partners that is
protectable as a trade secret



--------------------------------------------------------------------------------

under applicable law, including, without limitation, and without regard to form:
technical or non-technical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, business and strategic plans, product plans, source code, software,
unpublished patent applications, customer proposals or pricing information or a
list of actual or potential customers or suppliers which is not commonly known
by or available to the public and which information (1) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and (2) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy. For purposes of this Agreement,
the term Trade Secret shall not include data or information that has been
voluntarily disclosed to the public by Accenture or its Affiliates, Clients,
Prospective Clients or alliance partners (except where such public disclosure
has been made by you without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means.

(c) Waivers. Accenture is authorized to waive any or all of the foregoing
restrictions, or any portion thereof, provided, however, that Accenture must
first obtain the written consent of such waiver of the Chief Executive Officer
of Accenture plc and notice of any such waiver request by you must initially be
provided in accordance with Section 7 hereof, who may grant or withhold such
consent in his or her sole and absolute discretion.

Section 2. Non-Disclosure of Confidential Information and Trade Secrets

(a) Generally. You agree to and shall hold in confidence all Trade Secrets and
all Confidential Information and will not, either directly or indirectly, use,
sell, lend, lease, distribute, license, give, transfer, assign, show, disclose,
disseminate, reproduce, copy,



--------------------------------------------------------------------------------

appropriate, or otherwise communicate any Trade Secrets or Confidential
Information to any person or entity, without the prior written consent of
Accenture. Your obligation of non-disclosure as set forth herein shall continue
for so long as such item continues to constitute a Trade Secret or Confidential
Information. Your obligation of non-disclosure as set forth herein shall not
apply if disclosure is ordered by a court having jurisdiction thereof but only
if you have followed the notification requirements set forth in Section 2(b)
below.

(b) Notification Requirements. You will promptly notify Accenture in writing if
you are requested or required pursuant to any legal, governmental or
investigatory proceeding or process or otherwise, to disclose any Trade Secret
or Confidential Information, so that Accenture may seek a protective order or
other appropriate remedy, or, if it chooses, waive compliance with the
applicable provision of this Agreement.

(c) No Diminishment of Rights. Nothing in this Agreement is intended to or
should be interpreted as diminishing any rights and remedies Accenture has under
applicable law related to the protection of Confidential Information or Trade
Secrets.

(d) Return of Property. You agree that you will deliver to Accenture at the
conclusion of your employment, and at any other time at Accenture’s request, all
property of Accenture and its Affiliates, and in furtherance thereof, you shall
deliver a signed copy of the statement attached as Exhibit B hereto to Accenture
on the Termination Date.

Section 3. Remedies Upon Breach

(a) Damages

You agree that if you were to breach any provisions of this Agreement, Accenture
and its Affiliates would suffer damages that are not readily ascertainable.
Accordingly, in addition to or without limiting any remedies in law or in equity
available to Accenture for the



--------------------------------------------------------------------------------

breach of this Agreement, including, but not limited to, the provisions set
forth under Section 4 of the Letter Agreement and injunctive and other equitable
relief (including on an ex parte basis, to the extent permissible by law), you
agree that in the event of a breach of this Agreement, the Letter Agreement or
your Employment Agreement by you (after giving effect to Section 4 of the Letter
Agreement), you shall be obligated to pay to Accenture a cash payment in an
amount equal to one hundred percent (100%) of the Annual Compensation paid or
payable to you by Accenture or any of its Affiliates over the course of the most
recent complete full fiscal year of Accenture during which you were employed by
Accenture or any of its Affiliates immediately preceding the fiscal year in
which the breach occurs, as and for liquidated damages (“Liquidated Damages”).
You acknowledge and agree that the payment required by this Section 3 is a
reasonable forecast of the damages likely to result from such breach and is not
a penalty of any kind.

You further agree that the payment of Liquidated Damages shall not be construed
as a release or waiver by Accenture of the right to prevent the continuation of
any such breach of this Agreement in equity or otherwise and shall not preclude
or be construed to preclude Accenture from making a showing of irreparable
injury or any other element that may be necessary to secure injunctive relief.

(b) Injunctive Relief

You acknowledge and agree that Accenture’s remedy at law for any breach of the
covenants contained herein would be inadequate and that for any breach of such
covenants, Accenture shall, in addition to other remedies as may be available to
it at law or in equity, or as provided for in this Agreement, be entitled to an
injunction, restraining order, or other equitable relief, without the necessity
of posting a bond, restraining you from commencing or continuing



--------------------------------------------------------------------------------

to commit any violation of the covenants. You agree that proof shall not be
required that monetary damages for breach of the provisions of this Agreement
would be difficult to calculate and that remedies at law would be inadequate.

Section 4. Governing Law

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without regard to principles of
conflicts of law.

Section 5. Resolution of Disputes

(a) Disputes under this Agreement, the Letter Agreement, your Employment
Agreement (including the exhibits thereto) and any equity award agreements
between you and Accenture or any of its Affiliates shall be resolved as set
forth below, and the provisions set forth below shall supersede and replace any
dispute resolution provisions otherwise contained in any and all such other
agreements. References in this Section 5 to disputes related to “this Agreement”
shall be deemed to also refer to disputes under any other agreements described
in the preceding sentence.

(b) Subject to paragraphs (c) through (e), any and all disputes which cannot be
settled amicably, including any claims of any party, arising out of, relating to
or in connection with the validity, negotiation, execution, interpretation,
performance or nonperformance of any or all noncompetition or nonsolicitation
obligations, Trade Secrets or Confidential Information, nondisclosure
obligations or any other obligations and/or termination of this Agreement and
any amendment thereto (including without limitation the validity, scope and
enforceability of this arbitration provision) (each a “Dispute”) shall be
finally settled by arbitration conducted by a single arbitrator in New York (or
at such other place of arbitration as the Compensation Committee of the Board of
Directors of Accenture may approve) in accordance with the then-



--------------------------------------------------------------------------------

existing Rules of Arbitration of the International Chamber of Commerce (“ICC”),
except that the parties may select an arbitrator who is a national of the same
country as one of the parties. If the parties to the dispute fail to agree on
the selection of an arbitrator within thirty (30) days of the receipt of the
request for arbitration, the ICC shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.

(c) Either party may bring an action or proceeding in any court of law for the
purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and/or in support of the arbitration as permitted by any applicable arbitration
law and, for the purposes of this paragraph (c), each party expressly consents
to the application of paragraphs (d) and (e) to any such suit, action or
proceeding.

(d) Judgment on any award(s) rendered by the tribunal may be entered in any
court having jurisdiction thereof.

(e) (i) Each party hereby irrevocably submits to the exclusive jurisdiction of
the Courts located in New York, United States for the purpose of any suit,
action or proceeding brought in accordance with the provisions of paragraphs
(c) or (d). The parties acknowledge that the forum designated by this paragraph
(e) has a reasonable relation to this Agreement, and to the parties’
relationship with one another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any suit, action or proceeding brought in any court
referred to in paragraph (e) (i) pursuant to paragraphs (c) or (d) and such
parties agree not to plead or claim the same.



--------------------------------------------------------------------------------

Section 6. Amendment; Waiver

This Agreement may not be modified, other than by a written agreement executed
by you and Accenture, nor may any provision hereof be waived other than by a
writing executed by Accenture.

The waiver by Accenture of any particular default by you shall not affect or
impair the rights of Accenture with respect to any subsequent default by you of
the same or of a different kind, nor shall any delay or omission by Accenture to
exercise any right arising from any default by you affect or impair any rights
that Accenture may have with respect to the same or any future default by you.

Section 7. Notice

Any communication, demand or notice to be given hereunder will be duly given
(and shall be deemed to be received) when delivered in writing by hand or first
class mail or by email to a party at its address as indicated below:

If to Accenture,

Accenture LLP

161 North Clark Street

Chicago, IL 60601

jill.b.smart@accenture.com

Attention: Chief Human Resources Officer

(or, if different, the then-current principal business address of the duly
appointed Chief Human Resources Officer of Accenture LLP)

and to:

Accenture plc

161 North Clark Street

Chicago, IL 60601

julie.sweet@accenture.com

Attention: General Counsel

(or, if different, the then-current notice address of the duly appointed General
Counsel of Accenture plc)

If to you, to:



--------------------------------------------------------------------------------

Kevin Campbell

2875 Darlington Point

Duluth, GA 30097

and to:

Cohen Pollock Merlin & Small, P.C.

3350 Riverwood Parkway

Suite 1600

Atlanta, GA 30339

pfriedman@cpmas.com

Attention: Pepi Friedman

You agree to notify Accenture of any change in address by giving Accenture
notice of such change in accordance with the provisions of this Section 7.

Section 8. Severability; Reformation

If any provision of this Agreement shall be held or deemed to be invalid,
illegal, or unenforceable in any jurisdiction, for any reason, the invalidity of
that provision shall not have the effect of rendering the provision in question
unenforceable in any other jurisdiction or in any other case or of rendering any
other provisions herein unenforceable, but the invalid provision shall be
substituted with a valid provision which most closely approximates the intent
and the economic effect of the invalid provision and which would be enforceable
to the maximum extent permitted in such jurisdiction or in such case. Any claim
or cause of action by you against Accenture, whether predicated on this
Agreement, your Employment Agreement (as defined in the Letter Agreement), your
Letter Agreement or otherwise, shall not constitute a waiver of or excuse for
non-compliance with your obligations hereunder. You also agree not to challenge
or raise any equitable defenses to the enforceability of the restrictive
covenants contained in this Agreement.



--------------------------------------------------------------------------------

Section 9. Entire Agreement

This Agreement, together with the Letter Agreement and the other exhibits
attached thereto, constitutes the full and entire understanding between you and
Accenture and supersedes any other agreements of any kind with Accenture and its
Affiliates, whether oral or written, formal or informal concerning the subject
matter of these agreements, provided however, that you shall remain bound by and
must comply with any continuing obligations under your Employment Agreement,
and/or any intellectual property and/or confidentiality agreements with
Accenture or any of its Affiliates (or with any third parties entered into as
part of your employment with Accenture), and you must continue to comply with
Accenture’s applicable policies for former employees, including, without
limitation, policies with respect to insider trading, intellectual property and
confidentiality and any other policies that remain applicable beyond the
Termination Date. Additionally, subject to Section 4 of the Letter Agreement,
the restrictive covenant and cancellation and rescission provisions in your
Employment Agreement and your equity award agreements with Accenture and its
Affiliates will remain in effect.

Section 10. Further Assurance

You agree to execute all such further instruments and documents and to take all
such further action as may be reasonably necessary to effect the terms and
purposes of this Agreement.

Section 11. Execution in Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts shall together constitute
one agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Restrictive Covenant Agreement as of the date first above written.

 

ACCENTURE LLP, represented by Accenture Inc., its

Managing Partner

By:  

/s/ Ronald J. Roberts

  Ronald J. Roberts   Secretary of Accenture Inc. ACCENTURE plc By:  

/s/ Brian Connolly

  Brian Connolly   Director of Legal Services EXECUTIVE

/s/ Kevin Campbell

Kevin Campbell



--------------------------------------------------------------------------------

Exhibit A (Accenture List of Competitors)

[List of competitors]



--------------------------------------------------------------------------------

Exhibit B

TERMINATION CERTIFICATION

Capitalized terms used in this termination certification (the “Termination
Certification”) but not otherwise defined shall have the meanings assigned to
such terms under my Restrictive Covenant Agreement with Accenture LLP and
Accenture plc, dated as of March 1, 2012. This is to certify that, except as
provided below, I do not have in my possession, nor have I failed to return:
(1) computer software in any form or medium belonging to Accenture and/or any of
its Affiliates (collectively, “the Company”) or any of its Clients or
Prospective Clients or alliance partners; (2) any information or materials
intended to be of a confidential nature and in any way pertaining to any of the
Company’s computer software products or those of its Clients or Prospective
Clients or alliance partners; (3) any information or materials intended to be of
a confidential nature obtained during the course of my employment by the
Company; (4) any records, documents, data, laboratory sketches, notes, reports,
proposals, or copies of them, or other documents or materials, equipment or
other property belonging to the Company, or any of its Clients or Prospective
Clients or alliance partners; or (5) any responsive data or documents that have
been preserved in compliance to an existing “hold notice”. With respect to
Accenture’s TelePresence unit, telephone, other home office equipment and any
other property belonging to Accenture presently located in my home, I will
cooperate with Accenture in arranging a mutually acceptable time within ten
(10) days following the Termination Date to return such equipment.

I further certify that I have complied with and will continue to comply with all
the terms of the Company’s policies as set forth in the “Accenture Policies”
database, and in particular the policies reflected therein relating to
confidentiality and intellectual property rights. I acknowledge having read and
understood my obligations stated in such policies within the Accenture Policies
database, shortly after the commencement of my employment with the Company. I
hereby reaffirm my understanding of these obligations.

I certify that I have fully and completely reported to the Company any
inventions and original works of authorship, conceived or made by me (solely or
jointly with others), during the course of my employment with the Company, to
which the Company retains all rights of ownership. I further agree that I will
preserve as confidential all Trade Secrets and Confidential Information, data or
other proprietary information relating to products, processes, know-how,
designs, mask works, formulas, test data, computer programs and databases and
other original works of authorship, consumer lists, business plans, marketing
plans and strategies and pricing strategies or other subject matter pertaining
to any business of the Company or any of its Clients, Prospective Clients,
customers, consultants, licensees or Affiliates.



--------------------------------------------------------------------------------

This is my official acknowledgment of the Termination Certification document,
and I hereby confirm that I have read the document and agree to the conditions
contained therein.

Dated: 3/1, 2012

 

/s/ Kevin M. Campbell

Signature

Kevin M. Campbell

Print Name



--------------------------------------------------------------------------------

Exhibit C (Public Statements)

Kevin Campbell has resigned from Accenture LLP for personal reasons.
Mr. Campbell held the position of group chief executive of the Technology growth
platform since August 2009. In connection with his departure from Accenture,
Accenture entered into an agreement with Mr. Campbell, pursuant to which, among
other items, Mr. Campbell has agreed that he will not compete with the company
or solicit its clients or employees during the 12-month period following his
separation from Accenture. In exchange for agreeing to the terms of the
agreement, along with signing a general release of claims in favor of Accenture,
Mr. Campbell will be entitled to receive certain payments and benefits as set
forth in the agreement